March 5, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
           SOUTHERN MANAGEMENT SERVICES, INC., Appellant

NO. 14-12-00377-CV                           V.

                       SM ENERGY COMPANY, Appellee
                      ________________________________

       This cause, an appeal from the judgment in favor of appellee, SM Energy
Company, signed January 20, 2012, was heard on the transcript of the record. We
have inspected the record and find the trial court erred by granting a final judgment
when appellant’s third-party claims have not been adjudicated. We therefore order
that the portions of the judgment that dispose of appellant’s third-party claims are
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order appellant, Southern Management Services, Inc., to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.